            Case 1:18-cr-00224-LJO-SKO Document 41 Filed 04/20/20 Page 1 of 2


 1   MONICA L. BERMUDEZ
     Attorney at Law, SBN 275434
 2   1670 M Street
     Bakersfield, CA 93301
 3   Tel: (661) 616-2141
     Fax: (661) 322-7675
 4   Email: monica@lawbermudez.com
 5   Attorney for:
     MANSOOR AHMED
 6
                            IN THE UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT of CALIFORNIA
 8

 9                                                   ) Case No.: 1:18-CR-00224
     UNITED STATES OF AMERICA,                       )
10                                                   ) ORDER TO EXTEND SURRENDER
                    Plaintiff,                       ) DATE
11                                                   )
            vs.                                      )
12                                                   )
     MANSOOR AHMED,                                  )
13                                                   )
                    Defendant                        )
14
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
15
     DROZD, AND VINCENTE TENNERELLI, ASSISTANT UNITED STATES ATTORNEY:
16
            COMES NOW Defendant, MANSOOR AHMED, by and through his attorney of record,
17
     MONICA L. BERMUDEZ hereby requesting that the surrender date of the defendant, Mansoor
18
     Ahmed, herein, be extended from April 20, 2020 to May 22, 2020 for the following reason(s):
19
            Based on the recent National Emergency caused by the spread of COVID-19
20
     (coronavirus), Counsel is requesting an extended turn in date for Mr. Ahmed. Counsel was
21
     informed that the Board of Prisons requested Counsel to petition for a later self-surrender date
22
     during this National Emergency. Assistant United States Attorney, Vincente Tennerelli, does not
23
     object to an additional 30-day extension due to the current state of emergency.
24
            Based in the foregoing, good cause is hereby found to extend the surrender date to the
25
     aforementioned date.



                                    Proposed Order to Extend Surrender Date
                                                      1
           Case 1:18-cr-00224-LJO-SKO Document 41 Filed 04/20/20 Page 2 of 2


 1

 2                                                               Respectfully Submitted,

 3   DATED: April 20, 2020                                       /s/ Monica L. Bermudez
                                                                 MONICA L. BERMUDEZ
 4                                                               Attorney for Defendant
 5
                                                                 MANSOOR AHMED
 6

 7

 8

 9                                             ORDER

10         IT IS SO ORDERED that the defendant’s surrender date is extended to May 22, 2020.

11   IT IS SO ORDERED.

12      Dated:   April 20, 2020
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25




                                 Proposed Order to Extend Surrender Date
                                                   2
